Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit

No. 05-1516

              CHESTER J. CHALUPOWSKI, JR., ET AL.,

                      Plaintiffs, Appellants,

                                     v.

       PETER C. DIGANGI, INDIVIDUALLY AND IN HIS OFFICIAL
        CAPACITY AS ASSOCIATE JUSTICE OF THE PROBATE AND
                  FAMILY COURT OF ESSEX COUNTY,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Richard Stearns, U.S. District Judge]


                                Before
                       Selya, Lynch and Lipez,
                           Circuit Judges.



     Chester J. Chalupowski, Jr. and Malgorzata B. Chalupowski on
brief pro se.
     David Hadas, Assistant Attorney General and Thomas F. Reilly
Attorney General, on brief for appellee.



                          December 13, 2005
             Per   Curiam.      The     pro    se   appellants,     Chester   and

Malgorzata Chalupowski, appeal from a district court decision

dismissing their 42 U.S.C. § 1983 suit against a state court judge.

We affirm.

             After careful review of the record and the parties'

arguments, we conclude that the district judge correctly determined

that   the   state    judge   was   absolutely      immune   from   suit.     The

Chalupowskis' appellate arguments on that score are unpersuasive.

See, e.g., Schucker v. Rockwood, 846 F.2d 1202, 1204 (9th Cir. 1988)

(per curiam) (finding that a state judge was immune even though he

had ruled on a contempt petition after an appeal from a different

ruling had been filed).        We also note that the district court had

no obligation to entertain their claim for declaratory relief. See

Wilton v. Seven Falls Co., 515 U.S. 277, 286 (1995) (stating that

district     courts   have    "unique    and    substantial    discretion"     in

deciding whether to consider claims for declaratory relief).

                   Affirmed.    See 1st Cir. Loc. R. 27(c).




                                        -2-